Citation Nr: 0800604	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of left shoulder dislocation (minor) 
characterized by orthopedic impairment.

2.  Entitlement to a separate initial compensable rating for 
residuals of left shoulder dislocation (minor), characterized 
by neurological impairment.

3.  Entitlement to a separate initial compensable rating for 
residual scar resulting from left shoulder dislocation 
(minor).

4.  Entitlement to a separate initial rating in excess of 10 
percent for residuals of left shoulder dislocation (minor), 
characterized by impairment to muscles of the suparapinatus 
and infraspinatus area.

5.  Entitlement to a separate initial compensable rating for 
residuals of left shoulder dislocation (minor), characterized 
by impairment to the muscles of the deltoid and mid clavicle 
area.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, granting an initial rating for a left 
shoulder dislocation (minor) at 20 percent in December 2002, 
and continuing this rating in April 2004.  

In March 2006 the Board remanded this matter for further 
development to include consideration of separate ratings for 
muscle impairment, neurological impairment and scarring in 
addition to the orthopedic impairment of the left shoulder.  
Following completion of the development, the RO issued a 
rating in October 2006 which granted service connection for 
muscle damage of the supraspinatus and infraspinatus muscles 
and awarded a separate 10 percent rating.  As this rating 
stems from the original appeal, the Board must consider this 
as well as any other potentially applicable separate ratings.  
The Board has characterized these issues on the first page to 
reflect the separate ratings to be considered.  

This matter is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is manifested by complaints of pain and moderately severe 
limitation of movement, but is not shown to have a limitation 
of motion to 25 degrees from the side, nor is there an 
ankylosis or a fibrous union of the humerus.


2.  The competent medical evidence reflects that the 
veteran's left upper extremity neurological disorder is not 
manifested by a slight incomplete paralysis.

3.  The veteran's left shoulder scar has scarring which does 
not exceed 12 square inches (77 square centimeters), and does 
not result in a compensable loss of motion of the left 
shoulder or arm in any other functional limitations.

4.  The veteran's left shoulder impairment to muscles of the 
suparapinatus and infraspinatus area is not shown to be 
moderately severe in nature.

5.  The veteran's left shoulder impairment to the muscles of 
the deltoid and mid clavicle area is shown to be moderate in 
nature.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for orthopedic impairment of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5201, 5203 
(2007).

2.  The criteria for a separate rating in excess of 10 
percent for associated neurological problems of left upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8510-8514 (2007).

3.  The criteria for a compensable rating for a left shoulder 
scar have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (2007).

4.  The criteria for a separate rating in excess of 10 
percent for left shoulder impairment to muscles of the 
suparapinatus and infraspinatus area are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203, 4.73, Diagnostic 
Code 5304 (2007).

5.  The criteria for a separate 20 percent rating in for left 
shoulder impairment to muscles of the muscles of the deltoid 
and mid clavicle area are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203, 4.73, 
Diagnostic Code 5303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in August 2002 and the RO adjudicated it in December 
2002.  Subsequent to this decision he received notice in a 
letter dated in April 2006 addressing an increased rating.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claim.  Another letter was sent in July 2006.  
The duty to assist letters notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of August 2006 which 
included examination of the veteran and review of the claims 
file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in AMC letters of April 2006 and August 
2006.  



II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran has appealed from an initial grant of service 
connection for a left shoulder disorder that granted a 20 
percent rating for the shoulder disorder.  In the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2007).

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue the benefit of the 
doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006).

Service medical records revealed that the veteran who is 
right handed, injured his left shoulder in an airplane crash 
of a C-130 in February 2002.  X-rays from February 2002 
revealed the bony shoulder was normal without evidence of 
fracture or dislocation and no soft tissue abnormality was 
seen.  A February 2002 magnetic resonance imaging (MRI) 
diagnosed a complete full thickness tear of the distal 
supraspinatus and infraspinatus tendons with a 2.5 centimeter 
retraction of the torn tendon edges.  Also diagnosed was 
diffuse partial tearing of the subcapsularis with probable 
partial tearing of the joint capsule anteriorly and 
posteriorly.  The long head of the biceps was dislocated from 
the bicipital groove and may be bow stringed over the less 
tuberosity in conjunction with the subcapsularis tearing.  
Moderate to large glenohumeral joint effusion was present as 
was a small cyst or hematoma along the anterior margin of the 
teres minor or infraspinatus muscle posterior to the body of 
the scapula.  There was no fracture or discrete labral tear 
seen.  A February 2002 report noted that revealed that 
following the airplane crash his left shoulder was dislocated 
and remained so for a few hours prior to his being returned 
to the states.  Findings from MRI were consistent with MRI 
tear and his shoulder was swollen and tender with some 
hypethesias down to his mid deltoid region.  The impression 
was left shoulder dislocation, likely Bankhart lesion with 
expected full thickness rotator cuff tear.  Plans were made 
for him to undergo left shoulder arthroscopy with evaluation 
of his cuff, possible Bankhart and rotator cuff repair.  

In March 2002 the veteran underwent surgery to repair the 
shoulder with arthroscopic evaluation and mini open rotator 
cuff repair performed.  The operative diagnosis was massive 
rotator cuff tear including the infraspinatus and 
supraspinatus.  Post surgery in April 2002 he underwent a 
neurological consult for continued numbness of the left 
shoulder, as well as weakness and atrophy.  Examination was 
significant for generalized atrophy of the left shoulder with 
the roundness of the deltoid gone, as well as wasting of the 
supraspinatus and painful spinatus.  The pectoralis major and 
latissmus dorsi appeared intact.  His reflexes of the biceps, 
triceps and finger flexors appeared normal.  Sensory 
examination revealed an axillary nerve injury with anesthesia 
or coin shaped sizable region over the left lateral aspects 
of the shoulder.  The assessment was axillary nerve injury of 
the supracapsular nerve with atrophy of the supraspinatus.  
After his February 2002 surgery he underwent physical therapy 
which included office treatment and a home exercise program, 
which continued beyond his discharge from service up through 
March 2003 with progressive improvement shown.  

Electromyography (EMG) findings from May 2002 revealed 
muscles showing denervation including the left deltoid, 
infraspinatus, supraspinatus and paraspinals.  The biceps, 
triceps, trapezius, forearm and hand muscles were normal.  
The muscles innervated by the axillary and suprascapular were 
affected but the brachial plexus and cords of the plexus and 
individual nerves were spared.  Also diagnosed was traumatic 
denervation of the muscles supplied by the axillary and 
scapular nerves.  

A July 2002 examination post surgery noted him to have a well 
healed incision.  He could hold his shoulder, and his deltoid 
fired at both anterior or lateral heads.  He had about 45 
degrees of active elevation, 150 degrees of passive 
elevation, 110 degrees of passive abduction, 10 degrees of 
external rotation with internal rotation to L4 and active 
abduction to 45 degrees.  He was assessed with status post 
left shoulder dislocation with brachial plexopathy related to 
prolonged extraction period and massive rotator cuff tear, 
which has resulted in an axillary neuropathy and 
supracasularis neuropathy which was slowly recovering and may 
likely never recover.  He was recommended to be retired as he 
was very unlikely to be able to return to his former duties 
as a navigator.  The best hope was for him to regain at least 
90 degrees of active elevation so he could do activities of 
daily living without severe limitation.  

Findings from an undated medical Board report noted the 
history of injury to the left shoulder when his C-130 crashed 
into 6 feet of snow on a mountain in Afghanistan.  He was 
noted to have undergone surgery and was still in physical 
therapy, with an adequate time for post surgery rehab had not 
yet passed.  He was expected to have a lifelong disability 
and would never be able to perform duties as a navigator 
although he may gain enough functions of activities of daily 
living with only 90 degrees active elevation in the shoulder.  
The diagnosis was post surgery on the left shoulder for 
massive rotator cuff traumatic injury from a C-130 crash, and 
subcapsularis nerve injury palsy, marked atrophy of 
supraspinatus, infraspinatus and deltoid muscles.  

An October 2002 VA examination conducted while the veteran 
was still in active duty revealed findings of rotator cuff 
tear of the left shoulder with atrophy, numbness in the 
distribution of the left axial nerve.  He had decreased range 
of motion with extension to 80 degrees.  He was able to 
abduct to only 75 or 80 degrees and when compared to the 
right shoulder, there was decreased strength in all areas of 
movement of the left shoulder.  He described some 
postsurgical numbness of the shoulder, although he 
demonstrated normal sensation to pinprick or light touch over 
the areas described.  

Post service physical therapy records from January 2003 
revealed that he had progressed but noticed more pain lately.  
His active range of motion revealed a flexion of 110 degrees 
and abduction of 90 degrees.  He was diagnosed with status 
post rotator cuff repair with nerve damage and was to 
continue a home exercise program with 6 month follow up.  By 
March 2003 he reported that he has plateaued, and was no 
better yet continued to work on home exercise program daily 
for maintenance.  Active range of motion was 100 degrees 
flexion, 90 degrees abduction and 130 degrees flexion.  He 
was found to have plateaued and was to continue a home 
exercise program.  

A July 2003 VA treatment record revealed that the veteran 
wanted his left shoulder addressed by the VA, but he also 
indicated he was looking for a private doctor as well.  He 
was still going through physical therapy for his shoulder and 
took pain medication for a while.  He still had pain and 
limited movement in the shoulder.  He said he had atrophy of 
the left infraspinatus muscle and nerve study showed 
denervation of the left axillary and suprascapular nerve.  He 
had numbness around the left shoulder since his injury.  
Physical examination showed evident left shoulder muscle 
atrophy.  Also a lateral surgical scar was positive.  His 
abduction and posterior movement of the left shoulder was 
very limited and it was tender to palpation.  Neurologically 
he had limited sensation on the left shoulder and upper arm 
and there was muscle atrophy around the left shoulder.  
Otherwise he was grossly intact.  An X-ray from the same 
month gave an impression of surgery in the left shoulder with 
soft tissue anchor in the humeral head and no significant 
abnormality otherwise.  

In September 2003 his history of left shoulder injury with 
rotator cuff tear was noted and he complained of still having 
limited movement and pain, with findings of atrophy of the 
left infraspinatus muscle and denervation of the left 
axillary and suprascapular nerve shown on nerve conduction 
study.  A September 2003 orthopedic clinic note revealed 
complaints of pain in the shoulder, occasional paresthesias 
down the arm, limited motion in flexion and abduction in the 
shoulder.  He could not play sports such as golf or softball.  
He was being seen for a second opinion, with the history of 
injury to the shoulder and subsequent surgery and treatment 
recited in detail.  Physical examination showed obvious left 
deltoid supra, infraspinatus atrophy versus the right.  There 
was a lateral incision, post arthros portal numbness of the 
lateral left shoulder.  Active and passive forward flexion 
was 90 degrees and active and passive abduction in the plane 
of the scapula was 80 degrees.  He had 20 degrees extension, 
same as the right.  He was able to scratch his ear but not 
put his hand behind his head.  He could reach to T7 with good 
lift off.  External rotation with his elbows at his side were 
0 degrees and he had good internal rotation with elbows at 
his side.  

October 2003 MRI findings diagnosed postoperative changes in 
the left shoulder with a few streaks of high signal in the 
distal supraspinatus tendon which could be related to surgery 
of possibly mild tendonopathy.  No discrete rotator cuff tear 
could be seen.  Osteoarthritis changes within the shoulder 
joint space with joint space loss and irregularity to the 
articular surface were diagnosed.  Also diagnosed was normal 
appearance to the suprascapular notch without evidence for 
suprascapular nerve impingement.  There was normal appearance 
to the infraspinatus and infraspinatus and subcapsular 
tendons.  

October 2003 EMG findings revealed the nerve conduction study 
was normal with no evidence of conduction delay across the 
left wrist or elbow nor of a more generalized sensorimotor 
neuropathy in the left upper extremity.  There was evidence 
of chronic denervation in the deltoid supraspinatus and 
infraspinatus with this finding being most prominent in the 
deltoid.  In a November 2003 follow-up his range of motion 
was 90 degrees active and 130 degrees passive forward 
flexion, 60 degrees active and 85 degrees passive abduction, 
0 degrees active and 20 degrees passive external rotation and 
T 10 active and passive internal rotation.  His pain was a 
2/10 on average and findings included a well healed mini 
incision scar, with motor and sensation intact, but with mild 
atrophy of the suprapinatus and infraspinatus muscles.  He 
continued with decreased sensation of the lateral shoulder 
region.  The MRI and EMG results were reviewed.  He was 
assessed with left upper extremity denervation of the 
deltoid, supraspinatus and infraspinatus.  
 
In July 2004 the veteran was seen for chronic left shoulder 
pain that got worse after he swatted a fire ant on his legs 2 
months ago.  He was evaluated by orthopedics for it and was 
told he had torn a muscle and there was nothing to be done 
about it and to take it easy for 2-3 weeks and it would heal.  
2 months later the pain was slightly better and range of 
motion had become less.  He did not like to take pain 
medication.  Physical examination revealed that the left 
bicep rolled up in his midarm, and left shoulder atrophy was 
evident.  Left shoulder scar was positive.  Abduction, 
rotation and posterior movement of the left shoulder were all 
very limited.  He was tender to palpation on the anterior 
left shoulder.  The assessment was left shoulder massive 
rotator cuff tear including the infra and supraspinatus 
surgical repair and chronic left shoulder arthralgia.  

The report of an August 2006 VA examination included a 
thorough review of the claims file and the history of the 
veteran's injury in 2002 and surgeries to his left shoulder 
in March 2002 for repair of a severe rotator cuff tear with 
involvement of the supraspinatous and infraspinatous muscles 
extending to the glenoid rim.  He was also noted to have 
undergone a moderate bursectomy performed at the time with no 
further surgery on the shoulder since then.  He was noted to 
have continued problems with his left shoulder, but after 
further testing including movement of the shoulder under 
anesthesia, EMG nerve conduction and MRI, it was determined 
that no further surgery would provide additional benefit.  

His current symptoms were of a constant pressure sensation in 
the superolateral aspect of the left shoulder and at times it 
became a sharp pain at the lateral aspect with certain 
movements.  He had numbness in the last 2 fingers of the left 
hand that was intermittent but occurred with no specific 
position or activity.  This tended to occur out of the blue 
although sleeping on his left side would always produce these 
symptoms, often in the morning when he first woke up.  
Regardless of his position the symptoms were always present.  
He has developed significant atrophy and weakness of the left 
shoulder muscles.  Flare-ups of pain occurred with sleeping 
on the left arm or shoulder, trying to abduct or forward flex 
to an extreme.  He reported that in April 2004 when trying to 
wipe ants from his leg he suffered a sudden rupture of the 
biceps tendon which has not been repaired.  He had no 
recurrent subluxations or dislocations of the left shoulder 
now.  He denied any significant popping or grinding.  He had 
been in physical therapy for a very long time since the 
original injury and still continued with home exercises for 
strengthening and stretching daily.  He was not on any 
medications for his shoulder and did not use any splints, 
braces or assistive devices.  His activities were limited to 
where he could not do any throwing motion at all.  He was not 
able to do any overhead work with the left arm.  He could not 
play golf any more and had trouble lifting any amount of 
weight with the left arm that was over 3 to 5 pounds.  He 
could not reach fully around behind himself due to his 
extreme limitations in rotation or movement.  He had slight 
difficulty dressing himself and has learned how to 
compensate, but did have a little difficulty getting shirts 
and jackets on and off.  Again he was noted to be unable to 
sleep on his left side.  Occupationally he worked a desk job 
and had no current work limitations due to his shoulder.  
Regarding the scar he denied any complications from the 
original surgical incision, no limitations from the scar, no 
treatment for the scar and no real symptoms other than just 
itchiness.  Otherwise the scar itself did not cause any 
problems and was not a cosmetic concern.  He only had the one 
scar over the lateral aspect of the left shoulder from the 
original surgery procedure in 2002.  

Physical examination revealed his scar to extend horizontally 
across the lateral aspect of the left shoulder and the upper 
deltoid region.  It was 5.5 centimeters in length and 2 
millimeters in width at the widest point and there was a 
slight depression extending through the course of the scar 
about 1 millimeter deep.  The scar itself was flesh colored 
and slightly numb to the touch.  There was no tenderness to 
palpation, no hypertrophy, no erythema, no breakdown and no 
adherence to underlying tissue.  The shoulder joint was 
tender to the palpation at the AC joint region subacromially 
and at the anterior and superior aspect of the glenohumeral 
joint.  There was atrophy and deconditioning noted over the 
posterior aspect of the shoulder in the supraspinatous and 
infraspinatus region as well as over the deltoid area and the 
inferior and superior aspect of the mid clavicle.  A large 
bulge was noted in the mid biceps region consistent with a 
biceps tendon rupture.  Left shoulder had abduction to 60 
degrees, and forward flexion to 80 degrees, both without 
pain.  He had external rotation to approximately 25 degrees 
and internal rotation to approximately the level of the 
anterior superior iliac spine which was less than 40 degrees 
internal rotation.  These movements were approximated due to 
his inability to abduct his arm to 90 degrees.  He had no 
additional restriction of motion with repetitive uses but did 
have increasing complaints of fatigue when trying to abduct 
and flex repetitively.  Muscle strength testing revealed some 
weakness compared to the right arm, with the biceps flexion 
of 2.5-3/5 and grip strength of 3.5/5 on the left.  Lateral 
or external rotation of the left forearm was 3/5 and medial 
or internal rotation was 4/5.  Abduction against resistance 
was 2.5 to 3/5 on the left.  Comparatively the right arm 
measured a full 5/5 on all these tests.  Deep tendon reflexes 
were 2+ equal and symmetrical in the upper extremities and he 
had good sensation to pinprick and light touch in both upper 
extremities with slight hyperesthesia noted in the distal 
deltoid and upper biceps region.  Otherwise sensation was 
intact.  

X-rays revealed a metal suture anchor in the proximal left 
humerus.  There were small osteophytes just medial to the 
inferior margin of the left glenoid.  The left glenohumeral 
and acromioclavicular articulations were well maintained.  
There were scattered mild patchy areas of sclerosis 
proximally in the left humerus and slightly more prominent on 
this study compared to 2003.  MRI previously showed 
postoperative changes and a few streaks of high signal 
intensity in the distal supraspinatous tendon which could be 
related to the surgery or possibly a mild tendonopathy.  The 
infra and subcapsularis tendons were normal.  There was no 
evidence of nerve impingement or rotator cuff tear seen.  
There were osteoarthritic changes within the shoulder joint 
space with joint space loss and irregularity to the articular 
surfaces.  EMG nerve conduction study performed in the left 
upper extremity did reveal evidence of a chronic denervation 
in the deltoid, supraspinatus and infraspinatus muscles with 
the finding being most prominent in the deltoid region.  The 
nerve conduction was normal.  The diagnoses were residuals of 
rotator cuff repair of left shoulder with mild 
posttraumatic/degenerative arthritis of glenohumeral joint, 
biceps tendon rupture, left, chronic denervation of the left 
deltoid, supraspinatus and infraspinatus structure and 
surgical scar as described.  

The RO has rated the service-connected disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5203 for impairment of the 
clavicle or scapula.  The Board will also consider the 
disability under potentially applicable Diagnostic Codes  
Since the veteran's service-connected disability currently 
involves limitation of motion, the Board finds that 
alternative ratings under Diagnostic Codes 5200 (ankylosis of 
the scapulohumeral articulation), 5201 (loss of motion) and 
Diagnostic Code 5202, (malunion of the humerus) are also 
appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Currently the veteran is in receipt of the maximum allowable 
rating under Diagnostic Code 5203, so the Board will address 
the remaining applicable Codes.

The evidence reflects that the veteran is right handed.  The 
veteran's disability involves this left shoulder, which is 
his minor extremity.  A 30 percent evaluation requires 
limitation of movement to a point 25 degrees from the side. 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71 (2007).

Under Diagnostic Code 5200, for the assignment of disability 
rating in excess of 20 percent, there must be intermediate 
between favorable and unfavorable ankylosis (scapula and 
humerus move as one piece) of the minor scapulohumeral 
articulation, which would warrant the assignment of a 30 
percent rating.  And, a 40 percent rating is granted for 
unfavorable ankylosis with abduction limited to 25 degrees 
from side.. See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2007).

Under Diagnostic Code 5202, fibrous union of the minor 
humerus warrants a 40 percent rating, nonunion (false flail 
joint) of the minor humerus warrants a 50 percent rating, and 
loss of head (flail shoulder) of the minor humerus warrants a 
70 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2007).

A review of the evidence reflects that the veteran's left 
shoulder impairment does not exceed the criteria for a 20 
percent rating under the applicable criteria for orthopedic 
impairment.  Although he has limited motion, it is not shown 
by the evidence to be limited to 25 degrees from the side, 
with the findings from the August 2006 examination showing 
abduction and flexion to be 60 degrees and 80 degrees 
respectively, without pain.  He did have some severe 
limitation on external and internal rotation of 25 degrees 
and less than 40 degrees respectively, which were 
approximated as he could not abduct to 90 degrees but these 
limitations still do not reflect his motion to be limited to 
25 degrees from the side.  The evidence also failed to show 
either favorable or unfavorable ankylosis.  Nor was there 
evidence shown of fibrous union or nonunion of the minor 
humerus, nor of loss of head (flail shoulder) of the minor 
humerus.  
   
Thus the evidence overall fails to show that an increased 
rating for the veteran's left shoulder disability is 
warranted based on orthopedic impairment.  The Board now must 
address additional manifestations of the left shoulder 
impairment, to include neurological and muscle impairment, in 
addition to any impairment from the surgical scar.  

Neurological findings  

In order for a compensable rating to be warranted for 
neurological manifestations, the manifestations, to include 
neuralgia or neuritis, must be equivalent to a mild 
incomplete paralysis.  For upper middle, lower, and all 
radicular groups, as well as the radial nerve, a 20 percent 
rating is warranted for mild incomplete paralysis of the 
minor arm.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-
8514 (2007).  For the median nerve and ulnar nerve, a 10 
percent rating is warranted for mild incomplete paralysis of 
the minor arm.   Diagnostic Codes 8515-8516.  A 0 percent 
rating is warranted for mild incomplete paralysis of the 
musculocutaneous nerve, circumflex nerve and long thoracic 
nerve.  Diagnostic Codes 8517-8519.  

In this case, the veteran was noted to have had an axillary 
nerve injury, with an axillary neuropathy and supracapsularis 
neuropathy, as shown in the service medical records.  Nerve 
study confirmed denervation of the left axillary and 
supracapsular nerve.  The primary symptoms from this injury 
are of numbness around the left shoulder, since his injury.  
The post service VA treatment records describe occasional 
paresthesias down the arm and most recently the August 2006 
VA examination reported intermittent numbness down the last 2 
fingers of the left hand.  Such findings which are limited to 
reports of occasional numbness extending down the arm, and a 
small area of numbness on the shoulder and some objective 
evidence of areas of denervation, do not arise to even a mild 
incomplete paralysis of the minor arm.  Therefore a 
compensable rating is not warranted under the criteria for 
neurological disorders.  

Scarring

Scars, other than of the head, face, or neck, are to be rated 
under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 
7801, which governs scars, other than the head, face, or 
neck, that are deep or cause limited motion, a 10 percent 
evaluation is assignable when the area or areas exceed six 
square inches (39 square centimeters). A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007). Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25 of this 
part.  A deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar. A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
A superficial scar is one not associated with underlying soft 
tissue damage.   A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.)  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2007).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006). 

Regarding the left shoulder scar, it is not shown to exceed 
12 square inches nor is it unstable or shown to cause loss of 
motion in excess of 10 percent disabling.  Thus a rating in 
excess of 10 percent disabling is not warranted for the left 
shoulder scar.  

Muscle injury

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2007).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 
C.F.R. § 4.56(c) (2007).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 38 C.F.R. § 4.56(b) 
(2007).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1) (2007).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrisation.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss. 38 C.F.R. § 4.56(d)(3) 
(2007). 

Under 38 C.F.R. § 4.56(d)(4) (2007), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrisation. The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area. The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2007):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

The veteran is currently assigned a separate 10 percent 
evaluation for his service-connected left shoulder muscle 
disability, which is his nondominant upper extremity, under 
the provisions of Diagnostic Code 5304.  The Board notes that 
the evidence shows impairment not only to the muscles of the 
infraspinatus and supraspinatus region, which is under 
Diagnostic Code 5304, but also of the deltoid and inferior 
and superior aspect of the mid clavicle, which is under 
Diagnostic Code 5303.  He also has a biceps impairment 
consistent with a biceps tendon rupture, which is under 
Diagnostic Code 5305; however the evidence reflects that this 
biceps injury occurred post service in April 2004 when he 
swatted ants from his leg, and is not currently shown to be 
part and parcel of the shoulder injury.  Thus Diagnostic Code 
5305 is not for consideration.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5303, 
provide that the function of muscle group III is to elevate 
and abduct the arm to shoulder level, and to allow forward 
and backward swinging of arm.  This group acts with the 
intrinsic shoulder girdle muscles, that is, the Pectoralis 
major I (clavicular), and the deltoid.   For the nondominant 
arm, noncompensable, 20 percent, 20 percent, and 30 percent 
ratings are assigned for slight, moderate, moderately severe, 
and severe impairment, respectively. 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5304, 
provide that the function of muscle group IV is the 
stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.  The intrinsic muscles 
of shoulder girdle are the Supraspinatus; infraspinatus and 
teres minor; subscapularis, and the coracobrachialis.  For 
the nondominant arm, noncompensable, 10 percent, 20 percent, 
and 20 percent ratings are assigned for slight, moderate, 
moderately severe, and severe impairment, respectively. 

Significantly, however, the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d) (2007).  In this respect, 
consideration of the rating criteria for a limitation of left 
shoulder motion reveals that a 40 percent evaluation may be 
granted if there is unfavorable ankylosis of the 
scapuohumeral articulation with abduction limited to 25 
degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2007).

In this case, the veteran's left shoulder disability involves 
muscle groups III, and IV.  A review of the evidence reflects 
that in addition to the 10 percent rating for a moderate 
muscle disability affecting muscle group IV, a separate 20 
percent rating is warranted for a moderate muscle disability 
affecting muscle group III, specifically the deltoid muscles.  
The service medical records as set forth above, clearly 
reflected that the traumatic injury to the left shoulder and 
surgery to repair the same resulted in a generalized atrophy 
of the left shoulder, with deformity of the deltoid described 
in April 2002 with a "roundness of the deltoid gone, as well 
as wasting of the supraspinatus and painful spinatus."  This 
is indicative of moderate muscle injury to the deltoid 
muscle.  Post service records continue to reflect moderate 
injury to the deltoid muscle as well as the supraspinatus and 
infraspinatus muscles, with atrophy noted in these muscle 
regions in September 2003.  Likewise the findings from the 
August 2006 VA examination continue to show moderate findings 
for muscle groups III and IV, with atrophy and deconditioning 
noted over the posterior aspect of the shoulder in the 
supraspinatous and infraspinatus region as well as over the 
deltoid area and the inferior and superior aspect of the mid 
clavicle.  

While there is evidence of moderate muscle disability 
affecting muscle groups III and IV in this case, the evidence 
fails to show the disabilities affecting either muscle group 
rise to the level of moderately severe.  There was no 
evidence shown in the records either of a history of injury 
or findings on objective examination that would be consistent 
with a moderately severe muscle injury as contemplated by 
38 C.F.R. § 4.56(d)(3).  The evidence including the VA 
examination of August 2006 did not reflect evidence of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Thus higher ratings 
than 20 percent under Diagnostic Code 5303 for the deltoid 
muscle impairment and 10 percent under Diagnostic Code 5305 
for the supraspinatus and infraspinatus muscle impairment are 
not warranted.  

In summary, a separate 20 percent rating is warranted for 
moderate muscle disability to muscle group III in addition to 
the separate 10 percent rating in effect for moderate muscle 
disability to muscle group IV.  The combined rating for these 
muscle groups is 30 percent, which is less than the 40 
percent rating for unfavorable ankylosis, and is therefore 
allowable.  See 38 C.F.R. § 4.25, 4.55(d) (2007).  

Additional Considerations---Amputation Rule 

Because the left shoulder will now be rated a combined 30 
percent for impairment to the muscle groups III and IV, in 
addition to the orthopedic impairment currently rated 20 
percent disabling, the Board must consider the limit set 
forth in the amputation rule. 38 C.F.R. § 4.68 (2007).  
According to this rule, the combined rating for a disability 
shall not exceed the rating for the amputation at the elected 
level, were amputation to be performed.  Thus, the combined 
rating for the left shoulder must not exceed a 70 percent 
evaluation for amputation below insertion of the deltoid of 
the minor arm, or an 80 percent evaluation for amputation 
above insertion of the deltoid of the minor arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5121, 5122.  (2007).  The combined 
evaluation for the muscle impairment and orthopedic 
impairment of the left shoulder is 40 percent under 38 C.F.R. 
§ 4.25.  

Extraschedular

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the evidence does not 
show the veteran to be unemployable or subject to frequent 
periods of hospitalization due to his left shoulder disorder.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of left shoulder dislocation characterized by 
orthopedic impairment is denied.

Entitlement to a separate initial compensable rating for 
residuals of left shoulder dislocation, characterized by 
neurological impairment is denied.

Entitlement to a separate initial compensable rating for 
residual scar resulting from left shoulder dislocation is 
denied.

Entitlement to a separate initial rating in excess of 10 
percent for residuals of left shoulder dislocation, 
characterized by impairment to muscles of the suparapinatus 
and infraspinatus area is denied.

Entitlement to a separate initial 20 percent rating for 
residuals of left shoulder dislocation (minor), characterized 
by impairment to the muscles of the deltoid and mid clavicle 
area is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


